Citation Nr: 1538377	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran; B. M.




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of February 2010 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The Veteran filed a claim for entitlement to service connection for PTSD.  Because the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by the description of the claim, reported symptoms, and other information of record, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) (stating that a claimant without medical expertise cannot be expected to delineate the diagnosis of the mental illness that is the subject of the claim).


FINDINGS OF FACT

1.  The Veteran engaged in combat and his currently diagnosed PTSD was caused by combat stressors which he experienced during active military service.

2.  The Veteran's bilateral hearing loss disability is not related to his military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Entitlement to service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Duty to notify

The Veteran's claims have been developed in accordance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA must notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).

The originating agency provided the Veteran with the required VCAA notice as to his PTSD claim, including notice with respect to disability ratings and the effective-date elements of a claim, by a letter of December 2009, mailed prior to the initial adjudication of the claim.  With respect to the Veteran's bilateral hearing loss claim, the "fully developed claim" form filed by the Veteran in August 2011 provided notice that satisfies the requirements of the VCAA.  See VA Form 21-526EZ.  Designed to expedite claims, a "fully developed" claim limits the need for further development by VA, although additional development, such as obtaining records or providing the claimant with a VA medical examination, may still be required prior to the adjudication of the claim.

Duty to assist

The VCAA also defines the obligations of VA with respect to the duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that all available, relevant evidence necessary to decide the issues on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, service treatment records, service personnel records, post-service VA, and reports of VA medical examinations.

The Veteran underwent a VA medical examination for hearing loss in November 2011 and for PTSD in February 2010 and June 2015.  The examination reports of November 2011 and June 2015 reflect that the examiners reviewed the Veteran's claims folder, examined the Veteran, documented his health conditions, and rendered reasoned medical opinions.  The Board concludes that the VA medical examination reports of November 2011 and June 2015 are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing an examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Entitlement to service connection for PTSD

Legal criteria

Generally, entitlement to disability compensation requires a present disability; an in-service incurrence or aggravation of a disease or injury, and a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A § 1154 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

If a claimed stressor relates to fear of hostile military or terrorist activity, lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  "Fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  See 38 C.F.R. §3.304(f)(3) (2015).  Similarly, if the alleged stressor relates to a veteran's combat experiences, his or her lay statements alone are sufficient to establish the occurrence, so long as the experience is consistent with the facts and circumstances of service and the allegation is not contradicted by clear and convincing evidence.  See 38 C.F.R. § 3.304(f)(2) (2015).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

The phrase "engaged in combat with the enemy" requires that the claimant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  Engagement in combat is not necessarily determined simply by reference to the existence or nonexistence of certain awards or military occupational specialties.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Analysis

The Veteran's DD-214 shows that the Veteran's grade was "airman basic" and that his specialty title was "inventory mgmt specl."  The Veteran states that he worked in Vietnam as a "supply clerk on the flight lines" and that he was "exposed to significant combat."  See transcript of June 2015 Board hearing.  A service personnel record of December 1968 states that the Veteran served in "conditions including rocket and mortar attacks."

The Veteran contends that he served in Vietnam for 15 months and 16 days.  See Veteran's statement of April 2010.  He describes rocket and mortar attacks every night and many daytime attacks.  He further states, "As a routine, the Claxton would roar at all hours of the night, [and] my only option was to jump and run to the bunker.  On one particular night [at] about 3 PM, our bunker took a direct hit. The bunker was demolished.  The next morning, assisting in cleanup, I was told that a friend (in a different unit) had been hit in the back by an incoming rocket as he entered his bunker.  From that point on, I ran no more.  I pulled my mattress over me and stayed put."  He has also stated, "Unexploded ordinance scattered about the base --some delayed firing, some duds-were the norm after each attack, requiring extreme caution even walking anywhere on our 'secure' base."  See Veteran's statement of July 2011.

In February 2010, the Veteran underwent a VA medical examination for PTSD.  The report described the Veteran's stressors as: "Exposed to nightly bombings.  Exposed to gravesites.  Running to bunkers.  Eventually stayed in bed. . . . Friend was killed by a rocket."  The symptoms noted by the examiner included: "[The Veteran] feels the need to be left alone, feels indifferent, loss energy, irritable, cannot trust others, [and] hard to get close to others."  The "overall level of traumatic stress exposure" was characterized by the examiner as "low to moderate."

"Military combat stressors" were "conceded," but the examiner did not relate any current psychiatric disability to the stressors.  In this regard, the examiner wrote, "Patient does not meet full criteria for PTSD.  He does have mild anxiety.  There is no evidence to suggest the anxiety was caused by military experiences.  There are other potential causes that cannot be ruled out."  The report described the post-service stressors as: "was working as a cook in a restaurant and a male came in [and] shot up everyone, killed one, shot another, patient was shot in the side, threats on his life by ex-wife's boyfriend, son being taken from him and him reclaiming son and being sent to jail for a night."  See VA examination report of February 2010.

The Board finds the February 2010 examination report to be of little probative value as to the ultimate issue of service connection, because it is unclear from the terms of the report whether or not the examiner diagnosed PTSD as a current condition.  On the one hand, the examiner made a diagnosis of "PTSD initial: mental competency" and answered "yes" to the form question, "Does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD?"  On the other hand, the examiner listed "Anxiety Disorder NOS" as the "Axis I" diagnosis and stated, "Patient does not meet the full criteria for PTSD."  Id.

In what appears to be a list of health problems of the Veteran, a VA treatment record of March 2010 lists "Depression, NOS" and "PTSD, Chronic."

In a June 2015 Disability Benefits Questionnaire (DBQ) for PTSD, the Veteran was diagnosed with "posttraumatic stress disorder."  No other diagnosis was made but symptoms of anxiety and depressed mood were noted.  The examiner found that the Veteran "experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and that "the Veteran's response involved intense fear, helplessness or horror."  The report indicated that all DSM-IV criteria were met for establishing the Veteran's diagnosis of PTSD.  In the examiner's opinion, "the veteran's posttraumatic stress disorder is directly due to his combat service particularly as a forward deployed sergeant who was exposed to incoming rockets and mortars and witnessed significant combat casualties and losses."  See June 2015 DBQ for PTSD.

The Veteran has reported exposure to enemy fire in the form of rocket and mortar attacks during his service in Vietnam.  A service personnel record of December 1968 corroborates the Veteran's account by stating that the Veteran served in "conditions including rocket and mortar attacks."  The United States Court of Appeals of Veterans Claims (Court) has held that receiving enemy fire can constitute participation in combat.  See Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a claimant engaged in combat with the enemy may be supported by any evidence that is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  See VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Board therefore finds that the Veteran's credible testimony, as well as the contents of service records, weigh in favor of a finding that he engaged in combat.

In light of the foregoing, the Board concludes that credible supporting evidence supports a finding that the Veteran's claimed combat stressors occurred.  The Board also finds highly probative the June 2015 diagnosis of PTSD and the medical opinion provided by the psychiatrist which is supported by the findings on the report and a cogent rationale.  Accordingly, service connection is warranted for an acquired psychiatric disorder, diagnosed as PTSD.  See 38 C.F.R. § 3.304(f) (2015).  It is noted that the Veteran's psychiatric symptoms have also been diagnosed as anxiety and depressive disorders.  In this decision, the Board grants service connection for an acquired psychiatric disorder diagnosed as PTSD, and its symptoms, which have also been diagnosed as anxiety and depressive disorders. 

Entitlement to service connection for a bilateral hearing loss disability

Legal criteria

Generally, the establishment of entitlement to VA disability compensation requires: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a connection (nexus) between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board must consider all lay (non-expert) and medical evidence in evaluating the claim.  See 38 U.S.C.A. § 1154(a) (West 2014)  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  Sensorineural hearing loss, being an "organic disease of the nervous system," is among the chronic diseases listed under 38 C.F.R. § 3.309(a) for which a presumption of service connection may apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

In determining the likelihood of a nexus between a current disability and an in-service injury, a VA medical examiner cannot rely solely on the fact that the claimant's hearing was within normal limits for VA purposes, or non-ratable under 38 C.F.R. § 3.385, at the time of his or her separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Dalton v. Nicholson, 12 Vet. App. 23 (2007).

Analysis

The Veteran seeks service connection for a bilateral hearing loss disability which he contends initially manifested in service.  With respect to the first element of service connection under Hickson, the Veteran is currently diagnosed with "sensorineural hearing loss" in both ears.  See VA audiological examination report of November 2011.  The VA medical examiner's specific audiological findings were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
40
55
LEFT
25
15
30
35
50

In light of the findings and diagnosis of the November 2011 medical examiner, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2014).  Hickson element (1) is satisfied.

With regard to Hickson element (2), evidence of in-service incurrence of a disease or injury, the Veteran alleges that he was exposed to loud noise during military service: 1) when he was stationed at the end of a runway and exposed to "constant air traffic," 2) when he worked in an open warehouse in Vietnam that was "directly on the flight line of U.S. aircraft and near "old, unmuffled engines" of Vietnamese aircraft, 3) when he was exposed to the noise of "many mortars and rockets dropping usually close by, [including] a very heavy bombardment [that] took place resulting in a direct rocket hit in on the bunker I was in," and 4) the noise of "small arms (M-16) training both during basic training and occasionally refreshers at Bien Hoa."  See Veteran's statement of August 2011.  The Veteran maintains that he was exposed to loud noises as part of his job as a supply clerk who worked on the flight lines.  See transcript of June 2015 Board hearing.  A service personnel record of December 1968 tends to support the Veteran's account of noise exposure during service by stating that the Veteran served in "conditions including rocket and mortar attacks."

Although the Veteran's service-treatment records do not document bilateral hearing loss, the Board finds, pursuant to 38 U.S.C.A. § 1154(a), that the circumstances of his service, as described by his credible statements and supported by a service personnel record, are consistent with harmful noise exposure.  The Veteran's lay statements regarding exposure to the noise of live fire while in service are credible and consistent with his circumstances of service.  The Board finds that the Veteran was exposed to in-service acoustic trauma, and Hickson element (2) is met.

As for Hickson element (3), nexus, the Board finds that the competent and probative evidence of record is against finding that the Veteran's current bilateral hearing loss disability is related to his military service.  The Veteran alleges that his exposure to noise from jet engines, mortars, and rockets in Vietnam, as well as from weapons firing on the firing range without ear protection during service, have "greatly impacted" his hearing and that he has "severe hearing loss in both ears" as a result.  See Veteran's statement of February 2012.  He states, "My hearing has gradually diminished between then [military service] and now."  See Veteran's statement of August 2011.

The Veteran asserts that his bilateral hearing loss began during military service and has continued since he left service.  In general, a lay witness is competent to provide testimony or statements relating to observed symptoms or facts within the ambit of the witness's personal knowledge.  Lay evidence may also be competent to establish medical etiology in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay statements are generally not competent to determine issues requiring specialized knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The November 2011 VA medical examiner provided a negative nexus opinion with the following rationale: "A review of the veteran's C-file revealed that he had an entrance examination dated 6-2-66 which revealed hearing within normal limits of 500 Hz - 4000 Hz for each ear.  Further review of the veteran's C-file revealed that a separation hearing evaluation dated 3-24-70 indicated normal hearing from 500 - 6000 Hz for both ears.  Therefore there was no change in hearing from 500 - 4000 Hz while on active duty and so it is this examiner's opinion the veteran's hearing loss is less likely as not (less than 50/50 probability) caused by or a result of exposure to high levels of noise while servicing active duty."

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The hearing-test results of the Veteran's entrance examination of June 1966, when converted to ISO units, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
15
LEFT
15
10
10
X
10


The separation examination results of March 1970 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
15
LEFT
20
10
0
10
10

In the report of medical history completed by the Veteran in connection with the separation examination, he denied having hearing loss.  

The November 2011 examiner noted her review of the Veteran's claims folder and consideration of the Veteran's statements as to the onset and symptoms of his hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (referring to the need for medical opinions to be supported by sufficient facts and data); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner specifically acknowledged the Veteran's allegation of military noise exposure having caused his current disability.

The examiner further noted that "the veteran served in a combat arena in Vietnam," and the examiner summarized the Veteran's report of injuries and symptoms relating to hearing.  The report acknowledged the Veteran's report of being "exposed to high levels of noise from working in an office near the flight line, jet engines, rocket fire that hit his bunker in 1968 during the Tet offensive, generators, air conditioning units, mortar fire and small arms fire throughout his military career and was not provided with hearing protection."  It was further noted that the Veteran "denied any additional exposure to noise with civilian employment, hobbies or recreational activities" and "denied any history of ear surgeries, dizziness/balance problems, head or brain trauma/injury, or family history of hearing loss."  See November 2011 VA medical examination report.

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

While competent to report his past and current symptoms of hearing difficulty, the Veteran has presented no probative clinical evidence of a nexus between his bilateral hearing loss disability and his military service.   As a layperson, the Veteran is not competent to associate his currently diagnosed bilateral sensorineural hearing loss to acoustic trauma during service.  Such opinion requires specific medical training.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his bilateral hearing loss disability and his military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015).

As to chronicity and continuity of symptomatology, the Board notes that the Veteran contends that he has had a hearing loss disability continually since service.  See transcript of June 2015 Board hearing; Veteran's statement of August 2011.  Where a chronic disease listed in 38 C.F.R. § 3.309(a) is shown in service, a continuity of symptomatology is unnecessary.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, hearing loss did not manifest itself in service, as demonstrated by the separation examination results, nor is it shown to have manifested within one year of service.  See 38 C.F.R. § 3.303(b) (2014).  The first postservice medical evidence of hearing loss dates from July 2011, many years after service.  See July 2011 VA record of audiology consult.

The Veteran is competent to report hearing loss over the years following his military service, but the Board finds that his contention as to a continuity of bilateral hearing loss since discharge from service is not credible.  He specifically indicated contemporaneous in time to his separation examination that he did not have hearing loss.  Moreover, the separation examination report showed normal hearing acuity and the VA examiner found that it was less likely as not that hearing loss was caused by or a result of exposure to high levels of noise during service because hearing was normal on both the entrance and separation examinations with no change in hearing shown during service.  The opinion is entitled to probative weight as the examiner reviewed the history and provided an opinion supported by a rationale.  As hearing loss was not shown during service, service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 is not warranted.  Further, the Veteran's assertions of continuity of symptomatology were not found to be credible.

In sum, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  Because a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  For the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD), is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


